Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-23 are new. Claims 4, 12, and 18 are canceled. Claims 1-3, 5-11, 13-17 and 19-23 are pending. 
The prior 35 USC 112 and 103 rejections are withdrawn in view of applicant’s amendments. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 and 05/11/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13-17, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, it recites “the augmented training data sample …”. There is insufficient antecedent basis for this limitation in the claim. 
Additionally, the claim recites “ … identifying, … that a premise is missing that links a first entity of the first premise and a second entity of the second premise”. This limitation appears to indicate that the missing premise is discovered upon analysis of linkage between a first entity of the first premise and a second entity of the second premise”. However, based upon the specification of the instant application, the premise is discovered to be missing when there lacks a connection between a first entity of the first premise and a second entity of the second premise. The examiner recommends adjusting the language to “ … identifying, from the ordered chain of premises, that a premise is missing when a first entity of the first premise lacks a connection to a second entity of the second premise” to ensure compliance with the specification.

With regards to claims 2, 3 and 5-8, they are rejected under similar rationale as claim 1, since they depend upon claim 1 and also do not resolve the deficiencies of claim 1. 

With regards to claim 9, it recites “the augmented training data sample …”. There is insufficient antecedent basis for this limitation in the claim. 
Additionally, the claim recites “ … identifying, … that a premise is missing that links a first entity of the first premise and a second entity of the second premise”. This limitation appears to indicate that the missing premise is discovered upon analysis of linkage between a first entity of the first premise and a second entity of the second premise”. However, based upon the specification of the instant application, the premise is discovered to be missing when there lacks a connection between a first entity of the first premise and a second entity of the second premise. The examiner recommends adjusting the language to “ … identifying, from the ordered chain of premises, that a premise is missing when a first entity of the first premise lacks a connection to a second entity of the second premise” to ensure compliance with the specification.
With regards to claims 10, 11, 13-14, and 21 they are rejected under similar rationale as claim 9, since they depend upon claim 9 and also do not resolve the deficiencies of claim 9.

	With regards to claim 15, it recites “the augmented training data sample …”. There is insufficient antecedent basis for this limitation in the claim. 
Additionally, the claim recites “ … identifying, … that a premise is missing that links a first entity of the first premise and a second entity of the second premise”. This limitation appears to indicate that the missing premise is discovered upon analysis of linkage between a first entity of the first premise and a second entity of the second premise”. However, based upon the specification of the instant application, the premise is discovered to be missing when there lacks a connection between a first entity of the first premise and a second entity of the second premise. The examiner recommends adjusting the language to “ … identifying, from the ordered chain of premises, that a premise is missing when a first entity of the first premise lacks a connection to a second entity of the second premise” to ensure compliance with the specification.

With regards to claims 16, 17, 19, 20, 22 and 23 they are rejected under similar rationale as claim 15, since they depend upon claim 15 and also do not resolve the deficiencies of claim 15.

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered. The prior rejections are withdrawn, although new rejections are issued in view of the applicant’s amendments.

Notes
	The examiner recommends an interview to resolve the remaining issues should the applicant have any questions, in the interest of expediting the prosecution of the application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Elson et al (US Application: US 20200012720): This reference teaches generating an annotation tree by determining that a first subordinate dialog act and a second subordinate dialog act share a common tag and a common parent; and inserting a node.
Corston et al (US Patent: 6112168): This reference teaches “for each distinct pair of clauses, which of a number of possible discourse relations should be hypothesized between the pair of clauses, based on the syntactic structure and semantic of the body of text relative to the pair of clauses” (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178